DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al (US 2018/0122670).
As to claims 1, 10 and 15:
Allen et al teach a method as claimed the method comprises providing a wafer connected to a platen and a halo in a chamber, scanning the wafer with the platen and the halo with an ion source, processing the wafer according to the set of processing parameters. Varying the processing parameters by the controller to improve the process. Allen et al exemplify varying the ion source parameters and temperature at the wafer/platen. Allen et al also teach illuminating of the wafer with a light source. Allen et al also teach the use of gases. See entire document, especially Figures 1-4 and the related description and the description at [0002-8], [0014-37].
The claimed “halo” is readable on at least the halo/plane structure 128 and the removable structure 200 of Allen et al or on the combination of the referenced platen and halo.
Allen et al teach the use of the structure 128 for overscanning the substrate (at least [0017]).
Allen et al teach beam sensors 118 and 120 above and below the substrate (at least [0020]).
Allen et al also teach that the surface 302 is used to direct particles of the beam away from the backside of the substrate (at least [0036]).
Such clearly indicates that the beam is applied above and below the substrate during the process.
As to claims 1 and 10: Since, Allen et al also teach that the processing parameters are varied during the process (at least [0022-31]) and since Allen et al do not limit varying of the parameters to any specific time or part of the process, it would have been obvious to an ordinary artisan at the time the invention was filed to vary the referenced parameters at any time of the process depending from the application requirements, including the time when the beam moves between scanning the substrate and scanning the halo in the areas above and below the substrate.
As to claim 15: Since, Allen et al also teach that the processing parameters are varied during the process (at least [0022-31]) and since Allen et al do not limit varying of the parameters to any specific time or part of the process, it would have been obvious to an ordinary artisan at the time the invention was filed to vary the referenced parameters at any time of the process depending from the application requirements. Thereby, it would have been obvious to an ordinary artisan at the time the invention was filed to conduct the process of Allen et al with different parameters for the areas inside of the perimeter of substrate and the area outside the perimeter of the substrate.

In addition, with respect to claims 1 and 10:
Further, Allen et al also teach that the used beam can be a ribbon beam that is at least as wide as the substrate (at least [0015]).
Allen et al also teach the substrate of a disk shape (at least [0016], Figures 2-4).
Movement of the ribbon beam, which is as wide, or wider than the disk shaped substrate will inherently result in the beam moving between scanning the substrate and scanning the halo in the area above and below the substrate, since the beam will be crossing the edge of the substrate. 
Since, Allen et al also teach that the processing parameters are varied during the process (at least [0022-31]) and since Allen et al do not limit varying of the parameters to any specific time or part of the process, it would have been obvious to an ordinary artisan at the time the invention was filed to vary the referenced parameters at any time of the process depending from the application requirements, including the time when the beam moves between scanning the substrate and scanning the halo in the areas above and below the substrate. Please, note that in the embodiment wherein the wide ribbon beam is used, the beam moves between scanning the substrate and scanning the halo in the areas above and below the substrate, most of time of the process.

As to claims 4-5, 8-9, 14, 17 and 19:
Allen et al teach that to improve the process temperature and ion source parameters are controlled depending from the sensors’s measurements.
Thus, Allen et al clearly teach that the temperature and the ion source operation parameters are result effective variables that are controlled depending from the specifics of the application to ensure uniformity of the process.
It would have been obvious to an ordinary artisan at the time the invention was filed to find the specific temperature and/or ion source parameters to be provided during the process depending from the specifics of the application and the process by routine experimentation.
As to claims 2-3, 6-7, 11-13, 16, and 18:
Allen et al do not exemplify specifics varying scan speed, gas flow and illumination.
However, Allen et al state that the parameters can be control and list process parameters such as beam and wafer scan velocity, gas flow, reactive species, including UV light, together with other parameters, such temperature, energy, current, current density, etc, which are controlled during the process to obtain substrate with desired characteristics.
It would have been obvious to an ordinary artisan at the time the invention was filed to find the specific scan speed, gas flow and illumination as parameters to be provided during the process depending from the specifics of the application and the process by routine experimentation, since Allen et al teach the referenced parameters as result effective parameters controlled during the process to obtain substrate with desired characteristics.

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and again allege that Allen et al do not teach varying the process parameters as the ion beam moves between scanning the halo and scanning the wafer in the areas above and below the wafer.
This is not persuasive for the reasons provided in the rejection above.
The reasoning provided in the rejection is repeated below in response to the applicants’ arguments.
The claimed “halo” is readable on at least the halo/plane structure 128 and the removable structure 200 of Allen et al or on the combination of the referenced platen and halo.
Allen et al teach the use of the structure 128 for overscanning the substrate (at least [0017]).
Allen et al teach beam sensors 118 and 120 above and below the substrate (at least [0020]).
Allen et al also teach that the surface 302 is used to direct particles of the beam away from the backside of the substrate (at least [0036]).
Such clearly indicates that the beam is applied above and below the substrate during the process.
As to claims 1 and 10: Since, Allen et al also teach that the processing parameters are varied during the process (at least [0022-31) and since Allen et al do not limit varying of the parameters to any specific time or part of the process, it would have been obvious to an ordinary artisan at the time the invention was filed to vary the referenced parameters at any time of the process depending from the application requirements, including the time when the beam moves between scanning the substrate and scanning the halo in the areas above and below the substrate.
As to claim 15: Since, Allen et al also teach that the processing parameters are varied during the process (at least [0022-31]) and since Allen et al do not limit varying of the parameters to any specific time or part of the process, it would have been obvious to an ordinary artisan at the time the invention was filed to vary the referenced parameters at any time of the process depending from the application requirements. Thereby, it would have been obvious to an ordinary artisan at the time the invention was filed to conduct the process of Allen et al with different parameters for the areas inside of the perimeter of substrate and the area outside the perimeter of the substrate.
It is noted that the applicants allege that Allen et al only varying the parameters when the ion beam is etching the substrate.
However, nothing in Allen et al supports such allegation.
In contrast to the applicants’ allegation, Allen et al teach the use of the structure 128 for overscanning the substrate (at least [0017]).
Allen et al also teach beam sensors 118 and 120 above and below the substrate (at least [0020]).
Allen et al also teach that the surface 302 is used to direct particles of the beam away from the backside of the substrate (at least [0036]).
Such clearly indicates that the beam is applied above and below the substrate during the process.

Further, with respect to claims 1 and 10:
Allen et al also teach that the used beam can be a ribbon beam that is at least as wide as the substrate (at least [0015]).
Allen et al also teach the substrate of a disk shape (at least [0016], Figures 2-4).
Movement of the ribbon beam, which is as wide, or wider than the disk-shaped substrate will inherently result in the beam moving between scanning the substrate and scanning the halo in the area above and below the substrate, since the beam will be crossing the edge of the substrate. 
Since, Allen et al also teach that the processing parameters are varied during the process (at least [0022-31]) and since Allen et al do not limit varying of the parameters to any specific time or part of the process, it would have been obvious to an ordinary artisan at the time the invention was filed to vary the referenced parameters at any time of the process depending from the application requirements, including the time when the beam moves between scanning the substrate and scanning the halo in the areas above and below the substrate. Please, note that in the embodiment wherein the wide ribbon beam is used, the beam moves between scanning the substrate and scanning the halo in the areas above and below the substrate, most of time of the process.
	

  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711